                Case 2:19-cv-01793-TSZ Document 27 Filed 07/01/20 Page 1 of 2



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
      ROBERT K. FEY,
 6                          Plaintiff,
 7         v.                                         C19-1793 TSZ

 8    AURIGA/AURORA GENERAL                           MINUTE ORDER
      PARTNERSHIP,
 9
                            Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)     Defendant’s motion, docket no. 23, to strike plaintiff’s response, docket
   no. 19, to defendant’s motion to continue trial is DENIED. Although defendant’s motion
13
   was noted for the third Friday after filing, it is the type of motion that may be noted for
   the second Friday after filing, and as to which any response is due by the Wednesday
14
   before the noting date. See Local Civil Rule 7(d)(2). Plaintiff’s response, which was
   filed on the Wednesday before the noting date of defendant’s motion to continue trial,
15
   was timely filed.
16         (2)   Defendant’s motion, docket no. 15, to continue the trial date is GRANTED
   in part and DENIED in part as follows. The Court finds good cause to continue the trial
17 date and related deadlines. Defendant’s request to reset the already expired deadlines for
   joining parties and amending pleadings is, however, DENIED. The Court SETS the
18 following dates and deadlines:

19
           JURY TRIAL DATE (8 days)                              October 18, 2021
20
           Disclosure of expert testimony                        March 15, 2021
21
           Discovery motions filing deadline                     May 6, 2021
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-01793-TSZ Document 27 Filed 07/01/20 Page 2 of 2



 1
            Discovery completion deadline                          June 4, 2021
 2
            Dispositive motions filing deadline                    July 8, 2021
 3
            Deadline for filing motions related to expert
                                                                   July 15, 2021
 4          testimony (e.g., Daubert motions)
            Motions in limine filing deadline                      September 16, 2021
 5
            Agreed pretrial order due                              September 30, 2021
 6
            Trial briefs, proposed voir dire questions, and
 7                                                                 September 30, 2021
            jury instructions due
                                                                   October 8, 2021
 8          Pretrial conference
                                                                   at 1:30 p.m.
 9          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
10
            Dated this 1st day of July, 2020.
11

12                                                    William M. McCool
                                                      Clerk
13
                                                      s/Karen Dews
14                                                    Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
